Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 16, 2019

                                      No. 04-18-00498-CV

                     MWM HELOTES RANCH, LTD. and Myfe Moore,
                                  Appellants

                                                 v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI11563
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        After we granted Appellees’ first motion for extension of time to file the brief, Appellees’
brief was due on January 11, 2019. See TEX. R. APP. P. 38.6(b), (d). Before the extended due
date, Appellees filed an unopposed second motion for a thirty-day extension of time to file the
brief until February 11, 2019. See id. R. 10.5(b).
Appellees’ motion is GRANTED. Appellees’ brief is due on February 11, 2019



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court